         Case: 1:21-cr-00362 Document #: 1 Filed: 06/03/21 Page 1 of 175 PageID #:1


    FIL ED
      /2021
      6/3                                                   AUSA David Green (312) 469-6024
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT
CLERK, U.S
                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

     UNITED STATES OF AMERICA
                                                        Case No.: 21 CR 362
                   v.                                   BETH W. JANTZ
                                                        Magistrate Judge
     MARTIN MURFF

                        AFFIDAVIT IN REMOVAL PROCEEDING

            I, TODD MONFETTE, appearing by telephone before United States

    Magistrate Judge BETH W. JANTZ and being duly sworn on oath, state that as a

    federal law enforcement officer I have been informed that MARTIN MURFF has been

    charged by Indictment in the Eastern District of Michigan with the following criminal

    offenses: RICO Conspiracy, in violation of Title 18, United States Code, Section

    1962(d), and Conspiracy to Distribute Controlled Substances, in violation of Title 21,

    United States Code, Sections 846, 841(a), and 841(b)(1)(A).

            A copy of the Indictment is attached. A copy of the arrest warrant also is

    attached.
    Case: 1:21-cr-00362 Document #: 1 Filed: 06/03/21 Page 2 of 175 PageID #:2



                                                   /s/ Todd Monfette (w/ permission BWJ)
                                                  TODD MONFETTE
                                                  Special Agent
                                                  Bureau of Alcohol, Tobacco,
                                                  Firearms, & Explosives

SUBSCRIBED AND SWORN to me by telephone this 3rd day of June, 2021.




                                                  BETH W. JANTZ
                                                  United States Magistrate Judge
Case: 1:21-cr-00362 Document #: 1 Filed: 06/03/21 Page 3 of 175 PageID #:3
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.1
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          4 of 175 PageID
                                                                    Page 1#:4
                                                                           of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.2
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          5 of 175 PageID
                                                                    Page 2#:5
                                                                           of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.3
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          6 of 175 PageID
                                                                    Page 3#:6
                                                                           of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.4
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          7 of 175 PageID
                                                                    Page 4#:7
                                                                           of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.5
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          8 of 175 PageID
                                                                    Page 5#:8
                                                                           of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.6
                                           06/03/21 Filed
                                                    Page05/26/21
                                                          9 of 175 PageID
                                                                    Page 6#:9
                                                                           of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.7
                                           06/03/21 Page
                                                     Filed 10
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 7#:10
                                                                             of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.8
                                           06/03/21 Page
                                                     Filed 11
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 8#:11
                                                                             of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.9
                                           06/03/21 Page
                                                     Filed 12
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 9#:12
                                                                             of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.10
                                           06/03/21 Page
                                                     Filed 13
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 10
                                                                            #:13
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.11
                                           06/03/21 Page
                                                     Filed 14
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 11
                                                                            #:14
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.12
                                           06/03/21 Page
                                                     Filed 15
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 12
                                                                            #:15
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.13
                                           06/03/21 Page
                                                     Filed 16
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 13
                                                                            #:16
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.14
                                           06/03/21 Page
                                                     Filed 17
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 14
                                                                            #:17
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.15
                                           06/03/21 Page
                                                     Filed 18
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 15
                                                                            #:18
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.16
                                           06/03/21 Page
                                                     Filed 19
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 16
                                                                            #:19
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.17
                                           06/03/21 Page
                                                     Filed 20
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 17
                                                                            #:20
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.18
                                           06/03/21 Page
                                                     Filed 21
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 18
                                                                            #:21
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.19
                                           06/03/21 Page
                                                     Filed 22
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 19
                                                                            #:22
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.20
                                           06/03/21 Page
                                                     Filed 23
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 20
                                                                            #:23
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.21
                                           06/03/21 Page
                                                     Filed 24
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 21
                                                                            #:24
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.22
                                           06/03/21 Page
                                                     Filed 25
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 22
                                                                            #:25
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.23
                                           06/03/21 Page
                                                     Filed 26
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 23
                                                                            #:26
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.24
                                           06/03/21 Page
                                                     Filed 27
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 24
                                                                            #:27
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.25
                                           06/03/21 Page
                                                     Filed 28
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 25
                                                                            #:28
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.26
                                           06/03/21 Page
                                                     Filed 29
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 26
                                                                            #:29
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.27
                                           06/03/21 Page
                                                     Filed 30
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 27
                                                                            #:30
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.28
                                           06/03/21 Page
                                                     Filed 31
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 28
                                                                            #:31
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.29
                                           06/03/21 Page
                                                     Filed 32
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 29
                                                                            #:32
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.30
                                           06/03/21 Page
                                                     Filed 33
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 30
                                                                            #:33
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.31
                                           06/03/21 Page
                                                     Filed 34
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 31
                                                                            #:34
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.32
                                           06/03/21 Page
                                                     Filed 35
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 32
                                                                            #:35
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.33
                                           06/03/21 Page
                                                     Filed 36
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 33
                                                                            #:36
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.34
                                           06/03/21 Page
                                                     Filed 37
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 34
                                                                            #:37
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.35
                                           06/03/21 Page
                                                     Filed 38
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 35
                                                                            #:38
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.36
                                           06/03/21 Page
                                                     Filed 39
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 36
                                                                            #:39
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.37
                                           06/03/21 Page
                                                     Filed 40
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 37
                                                                            #:40
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.38
                                           06/03/21 Page
                                                     Filed 41
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 38
                                                                            #:41
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.39
                                           06/03/21 Page
                                                     Filed 42
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 39
                                                                            #:42
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.40
                                           06/03/21 Page
                                                     Filed 43
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 40
                                                                            #:43
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.41
                                           06/03/21 Page
                                                     Filed 44
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 41
                                                                            #:44
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.42
                                           06/03/21 Page
                                                     Filed 45
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 42
                                                                            #:45
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.43
                                           06/03/21 Page
                                                     Filed 46
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 43
                                                                            #:46
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.44
                                           06/03/21 Page
                                                     Filed 47
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 44
                                                                            #:47
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.45
                                           06/03/21 Page
                                                     Filed 48
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 45
                                                                            #:48
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.46
                                           06/03/21 Page
                                                     Filed 49
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 46
                                                                            #:49
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.47
                                           06/03/21 Page
                                                     Filed 50
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 47
                                                                            #:50
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.48
                                           06/03/21 Page
                                                     Filed 51
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 48
                                                                            #:51
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.49
                                           06/03/21 Page
                                                     Filed 52
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 49
                                                                            #:52
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.50
                                           06/03/21 Page
                                                     Filed 53
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 50
                                                                            #:53
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.51
                                           06/03/21 Page
                                                     Filed 54
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 51
                                                                            #:54
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.52
                                           06/03/21 Page
                                                     Filed 55
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 52
                                                                            #:55
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.53
                                           06/03/21 Page
                                                     Filed 56
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 53
                                                                            #:56
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.54
                                           06/03/21 Page
                                                     Filed 57
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 54
                                                                            #:57
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.55
                                           06/03/21 Page
                                                     Filed 58
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 55
                                                                            #:58
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.56
                                           06/03/21 Page
                                                     Filed 59
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 56
                                                                            #:59
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.57
                                           06/03/21 Page
                                                     Filed 60
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 57
                                                                            #:60
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.58
                                           06/03/21 Page
                                                     Filed 61
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 58
                                                                            #:61
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.59
                                           06/03/21 Page
                                                     Filed 62
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 59
                                                                            #:62
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.60
                                           06/03/21 Page
                                                     Filed 63
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 60
                                                                            #:63
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.61
                                           06/03/21 Page
                                                     Filed 64
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 61
                                                                            #:64
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.62
                                           06/03/21 Page
                                                     Filed 65
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 62
                                                                            #:65
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.63
                                           06/03/21 Page
                                                     Filed 66
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 63
                                                                            #:66
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.64
                                           06/03/21 Page
                                                     Filed 67
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 64
                                                                            #:67
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.65
                                           06/03/21 Page
                                                     Filed 68
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 65
                                                                            #:68
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.66
                                           06/03/21 Page
                                                     Filed 69
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 66
                                                                            #:69
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.67
                                           06/03/21 Page
                                                     Filed 70
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 67
                                                                            #:70
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.68
                                           06/03/21 Page
                                                     Filed 71
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 68
                                                                            #:71
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.69
                                           06/03/21 Page
                                                     Filed 72
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 69
                                                                            #:72
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.70
                                           06/03/21 Page
                                                     Filed 73
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 70
                                                                            #:73
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.71
                                           06/03/21 Page
                                                     Filed 74
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 71
                                                                            #:74
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.72
                                           06/03/21 Page
                                                     Filed 75
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 72
                                                                            #:75
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.73
                                           06/03/21 Page
                                                     Filed 76
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 73
                                                                            #:76
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.74
                                           06/03/21 Page
                                                     Filed 77
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 74
                                                                            #:77
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.75
                                           06/03/21 Page
                                                     Filed 78
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 75
                                                                            #:78
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.76
                                           06/03/21 Page
                                                     Filed 79
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 76
                                                                            #:79
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.77
                                           06/03/21 Page
                                                     Filed 80
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 77
                                                                            #:80
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.78
                                           06/03/21 Page
                                                     Filed 81
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 78
                                                                            #:81
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.79
                                           06/03/21 Page
                                                     Filed 82
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 79
                                                                            #:82
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.80
                                           06/03/21 Page
                                                     Filed 83
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 80
                                                                            #:83
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.81
                                           06/03/21 Page
                                                     Filed 84
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 81
                                                                            #:84
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.82
                                           06/03/21 Page
                                                     Filed 85
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 82
                                                                            #:85
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.83
                                           06/03/21 Page
                                                     Filed 86
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 83
                                                                            #:86
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.84
                                           06/03/21 Page
                                                     Filed 87
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 84
                                                                            #:87
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.85
                                           06/03/21 Page
                                                     Filed 88
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 85
                                                                            #:88
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.86
                                           06/03/21 Page
                                                     Filed 89
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 86
                                                                            #:89
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.87
                                           06/03/21 Page
                                                     Filed 90
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 87
                                                                            #:90
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.88
                                           06/03/21 Page
                                                     Filed 91
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 88
                                                                            #:91
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.89
                                           06/03/21 Page
                                                     Filed 92
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 89
                                                                            #:92
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.90
                                           06/03/21 Page
                                                     Filed 93
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 90
                                                                            #:93
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.91
                                           06/03/21 Page
                                                     Filed 94
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 91
                                                                            #:94
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.92
                                           06/03/21 Page
                                                     Filed 95
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 92
                                                                            #:95
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.93
                                           06/03/21 Page
                                                     Filed 96
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 93
                                                                            #:96
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.94
                                           06/03/21 Page
                                                     Filed 97
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 94
                                                                            #:97
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.95
                                           06/03/21 Page
                                                     Filed 98
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 95
                                                                            #:98
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.96
                                           06/03/21 Page
                                                     Filed 99
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 96
                                                                            #:99
                                                                              of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.97
                                           06/03/21 Page
                                                     Filed100
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 97
                                                                            #:100
                                                                              of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.98
                                           06/03/21 Page
                                                     Filed101
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 98
                                                                            #:101
                                                                              of 172
Case
  Case:
     2:21-cr-20354-PDB-APP
        1:21-cr-00362 Document
                            ECF#: 1No.
                                    Filed:
                                       1, PageID.99
                                           06/03/21 Page
                                                     Filed102
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 99
                                                                            #:102
                                                                              of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.100
                                           06/03/21 Page
                                                     Filed103
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 100
                                                                            #:103
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.101
                                           06/03/21 Page
                                                     Filed104
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 101
                                                                            #:104
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.102
                                           06/03/21 Page
                                                     Filed105
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 102
                                                                            #:105
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.103
                                           06/03/21 Page
                                                     Filed106
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 103
                                                                            #:106
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.104
                                           06/03/21 Page
                                                     Filed107
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 104
                                                                            #:107
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.105
                                           06/03/21 Page
                                                     Filed108
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 105
                                                                            #:108
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.106
                                           06/03/21 Page
                                                     Filed109
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 106
                                                                            #:109
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.107
                                           06/03/21 Page
                                                     Filed110
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 107
                                                                            #:110
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.108
                                           06/03/21 Page
                                                     Filed111
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 108
                                                                            #:111
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.109
                                           06/03/21 Page
                                                     Filed112
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 109
                                                                            #:112
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.110
                                           06/03/21 Page
                                                     Filed113
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 110
                                                                            #:113
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.111
                                           06/03/21 Page
                                                     Filed114
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 111
                                                                            #:114
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.112
                                           06/03/21 Page
                                                     Filed115
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 112
                                                                            #:115
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.113
                                           06/03/21 Page
                                                     Filed116
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 113
                                                                            #:116
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.114
                                           06/03/21 Page
                                                     Filed117
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 114
                                                                            #:117
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.115
                                           06/03/21 Page
                                                     Filed118
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 115
                                                                            #:118
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.116
                                           06/03/21 Page
                                                     Filed119
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 116
                                                                            #:119
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.117
                                           06/03/21 Page
                                                     Filed120
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 117
                                                                            #:120
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.118
                                           06/03/21 Page
                                                     Filed121
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 118
                                                                            #:121
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.119
                                           06/03/21 Page
                                                     Filed122
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 119
                                                                            #:122
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.120
                                           06/03/21 Page
                                                     Filed123
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 120
                                                                            #:123
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.121
                                           06/03/21 Page
                                                     Filed124
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 121
                                                                            #:124
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.122
                                           06/03/21 Page
                                                     Filed125
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 122
                                                                            #:125
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.123
                                           06/03/21 Page
                                                     Filed126
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 123
                                                                            #:126
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.124
                                           06/03/21 Page
                                                     Filed127
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 124
                                                                            #:127
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.125
                                           06/03/21 Page
                                                     Filed128
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 125
                                                                            #:128
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.126
                                           06/03/21 Page
                                                     Filed129
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 126
                                                                            #:129
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.127
                                           06/03/21 Page
                                                     Filed130
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 127
                                                                            #:130
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.128
                                           06/03/21 Page
                                                     Filed131
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 128
                                                                            #:131
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.129
                                           06/03/21 Page
                                                     Filed132
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 129
                                                                            #:132
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.130
                                           06/03/21 Page
                                                     Filed133
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 130
                                                                            #:133
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.131
                                           06/03/21 Page
                                                     Filed134
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 131
                                                                            #:134
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.132
                                           06/03/21 Page
                                                     Filed135
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 132
                                                                            #:135
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.133
                                           06/03/21 Page
                                                     Filed136
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 133
                                                                            #:136
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.134
                                           06/03/21 Page
                                                     Filed137
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 134
                                                                            #:137
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.135
                                           06/03/21 Page
                                                     Filed138
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 135
                                                                            #:138
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.136
                                           06/03/21 Page
                                                     Filed139
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 136
                                                                            #:139
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.137
                                           06/03/21 Page
                                                     Filed140
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 137
                                                                            #:140
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.138
                                           06/03/21 Page
                                                     Filed141
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 138
                                                                            #:141
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.139
                                           06/03/21 Page
                                                     Filed142
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 139
                                                                            #:142
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.140
                                           06/03/21 Page
                                                     Filed143
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 140
                                                                            #:143
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.141
                                           06/03/21 Page
                                                     Filed144
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 141
                                                                            #:144
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.142
                                           06/03/21 Page
                                                     Filed145
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 142
                                                                            #:145
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.143
                                           06/03/21 Page
                                                     Filed146
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 143
                                                                            #:146
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.144
                                           06/03/21 Page
                                                     Filed147
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 144
                                                                            #:147
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.145
                                           06/03/21 Page
                                                     Filed148
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 145
                                                                            #:148
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.146
                                           06/03/21 Page
                                                     Filed149
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 146
                                                                            #:149
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.147
                                           06/03/21 Page
                                                     Filed150
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 147
                                                                            #:150
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.148
                                           06/03/21 Page
                                                     Filed151
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 148
                                                                            #:151
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.149
                                           06/03/21 Page
                                                     Filed152
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 149
                                                                            #:152
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.150
                                           06/03/21 Page
                                                     Filed153
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 150
                                                                            #:153
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.151
                                           06/03/21 Page
                                                     Filed154
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 151
                                                                            #:154
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.152
                                           06/03/21 Page
                                                     Filed155
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 152
                                                                            #:155
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.153
                                           06/03/21 Page
                                                     Filed156
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 153
                                                                            #:156
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.154
                                           06/03/21 Page
                                                     Filed157
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 154
                                                                            #:157
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.155
                                           06/03/21 Page
                                                     Filed158
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 155
                                                                            #:158
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.156
                                           06/03/21 Page
                                                     Filed159
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 156
                                                                            #:159
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.157
                                           06/03/21 Page
                                                     Filed160
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 157
                                                                            #:160
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.158
                                           06/03/21 Page
                                                     Filed161
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 158
                                                                            #:161
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.159
                                           06/03/21 Page
                                                     Filed162
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 159
                                                                            #:162
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.160
                                           06/03/21 Page
                                                     Filed163
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 160
                                                                            #:163
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.161
                                           06/03/21 Page
                                                     Filed164
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 161
                                                                            #:164
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.162
                                           06/03/21 Page
                                                     Filed165
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 162
                                                                            #:165
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.163
                                           06/03/21 Page
                                                     Filed166
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 163
                                                                            #:166
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.164
                                           06/03/21 Page
                                                     Filed167
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 164
                                                                            #:167
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.165
                                           06/03/21 Page
                                                     Filed168
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 165
                                                                            #:168
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.166
                                           06/03/21 Page
                                                     Filed169
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 166
                                                                            #:169
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.167
                                           06/03/21 Page
                                                     Filed170
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 167
                                                                            #:170
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.168
                                           06/03/21 Page
                                                     Filed171
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 168
                                                                            #:171
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.169
                                           06/03/21 Page
                                                     Filed172
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 169
                                                                            #:172
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.170
                                           06/03/21 Page
                                                     Filed173
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 170
                                                                            #:173
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.171
                                           06/03/21 Page
                                                     Filed174
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 171
                                                                            #:174
                                                                               of 172
Case
   Case:
     2:21-cr-20354-PDB-APP
         1:21-cr-00362 Document
                            ECF#:No.
                                  1 Filed:
                                     1, PageID.172
                                           06/03/21 Page
                                                     Filed175
                                                           05/26/21
                                                              of 175 PageID
                                                                      Page 172
                                                                            #:175
                                                                               of 172
